Citation Nr: 0813473	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD. 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In the present case, the evidence does include a diagnosis of 
PTSD conforming to DSM-IV.  The diagnosis is demonstrated in 
an October 2003 Vet Center record.  The Vet Center examiner 
associated the veteran's PTSD with the veteran's reported 
stressors of his ship hitting a reef and "tearing 45 
frames," the stabbing of a friend in a ship fight, hearing 
aircraft overhead and fearing that they would explode if hit, 
and seeing children coming from the front lines with missing 
limbs.  Thus, the first element of establishing service 
connection for PTSD has been satisfied.

The Board must consider whether an in-service stressor has 
been demonstrated.  Again, if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki, 6 Vet. 
App. at 98.

The evidence of record does not support the conclusion that 
the veteran engaged in combat with the enemy.  Indeed, the 
veteran's DD-214 does not reveal any awards or decorations 
indicative of combat.  Moreover, the veteran's duty 
assignment, as a plumber, does not establish combat.

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  See Zarycki, supra.  The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, however, the case law 
from the Court would preclude the use of the claimant's own 
assertions as "other supporting evidence," nor would post-
service medical evidence suffice as "other supporting 
evidence."  To the extent that the term "other supporting 
evidence" in this context could consist of service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant was in a plane crash, ship sinking, 
explosion, rape or assault, or had duty on a burn ward or in 
a graves registration unit.  Thus, the Board finds that the 
record does not contain "conclusive evidence" that the 
veteran "engaged in combat with the enemy."

The Board notes that the veteran participated in Operation 
Double Eagle aboard the U.S.S. Elkhorn in January and 
February 1966; however, the deck logs from that period do not 
reveal that the veteran was exposed to any small arms fire or 
engaged in combat at that time.

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, 
the veteran's lay statements as to in-service stressors 
cannot be accepted without further corroboration through 
independent evidence.  Doran, 6 Vet. App. at 288-89.

In the present case, the veteran has reported numerous in-
service stressors.  These include, his ship, the U.S.S. 
Tombigbee, running aground at Bikini Atoll in 1963 and 
"tearing 45 frames," the stabbing of a friend in a ship 
fight, observing shootings and stabbings while the ship was 
docked at DaNang, hearing aircraft overhead and fearing that 
they would explode if hit, seeing children coming from the 
front lines with missing limbs, and being the target of small 
arms fire while unloading fuel during Operation Double Eagle.

In regard to the veteran's reported in-service stressors of 
seeing a friend stabbed during an onboard fight, observing 
shootings and stabbings while the ship was docked at DaNang, 
hearing aircraft overhead and fearing that they would explode 
if hit, and seeing children coming from the front lines with 
missing limbs, he does not provide a date for the incidents, 
and does not name any eyewitnesses or individuals with 
knowledge of the described incidents.  Generalized or 
unspecific descriptions of stress do not lend themselves to 
meaningful verification efforts.

In regard to the veteran's reported in-service stressors of 
the U.S.S. Tombigbee running aground at Bikini Atoll in 1963 
and tearing "45 frames" and coming under small arms fire 
while unloading fuel during Operation Double Eagle, the RO 
has attempted to independently verify these specific events.  
The RO reviewed the ships history of the U.S.S. Tombigbee at 
the Navy Historical Center Website.  The history of the 
U.S.S. Tombigbee does not reveal that the ship ran aground or 
suffered any damage in 1963.  The RO reviewed the history of 
the U.S.S. Elkhorn.  The record revealed that the U.S.S. 
Elkhorn was involved in Operation Double Eagle.  However, a 
review of the monthly summaries of the U.S. Naval Forces in 
Vietnam did not reveal that the U.S.S. Elkhorn ever came 
under fire.

The RO submitted the veteran's stressors to the U. S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
Center for Unit Records Research (CURR)) in an attempt to 
verify the claimed stressors.  JSRRC was unable to verify 
that the U.S.S. Elkhorn ever came under fire.

There is no indication in the claims folder that JSRRC 
attempted to verify the veteran's reports of the U.S.S. 
Tombigbee running aground at Bikini Atoll in 1963.  In a 
statement dated in January 2007, a shipmate of the veteran 
from the U.S.S. Tombigbee reported that the ship ran aground 
in 1963 at Bikini Atoll.

The RO should make another attempt to verify whether the 
U.S.S. Tombigbee ran aground at Bikini Atoll in 1963.  To 
this, VA has a duty to provide a summary of his stressor 
statements to the U.S. Army and Joint Services Records 
Research Center (JSRRC), and ask them to attempt to verify 
the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  
Therefore, on remand, the veteran's supplied stressor 
information should be discussed in a report and again 
forwarded to the JSRRC.  

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the nature, extent, onset and etiology of his diagnosed 
PTSD.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is competent medical evidence from a Vet 
Center examination that the veteran has a current diagnosis 
of PTSD.  There is evidence that the veteran suffered a 
traumatic event while in service, namely the statement of the 
veteran's shipmate confirming that the U.S.S. Tombigbee ran 
aground at Bikini Atoll in 1963.  There is an indication that 
the veteran's current diagnosis of PTSD may be associated 
with his service provided by the Vet Center examination.  
However, no medical opinion has been rendered regarding the 
etiology of the veteran's PTSD based upon confirmed 
stressors.  Accordingly the claim must be remanded for a VA 
C&P psychiatric examination to obtain an opinion on the 
etiology of the veteran's PTSD based upon confirmed 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of the veteran's 
stressor statement, together with his DA 
Form 20, DD 214, and unit designations to 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly Center 
for Unit Records Research (CURR)) in an 
attempt to verify the claimed stressors.

2.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable in-service stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable in-service 
stressor(s) supporting the diagnosis.  If 
PTSD is diagnosed, supported by an in-
service stressor(s), the examiner must 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's PTSD, to 
include whether PTSD alone renders the 
veteran unemployable, and a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  

3.  Thereafter, readjudicate the 
veteran's claim of service connection for 
PTSD.  If the benefits sought on appeal 
are not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




